DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 09/17/2021 has been acknowledged and entered. Claims 14 and 21, 29-30 have been cancelled. 

	Response to Arguments
Applicant’s arguments, filed 09/17/2021, with respect to claims 12 and 27, have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 12-13, 15, 22-28 and 31-36 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 12-13, 15, 22-28 and 31-36 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 12 and 27 including “wherein the plurality of cap layers each comprise a stepped portion, and wherein respective ones of the stepped portions are positioned over an underlying spacer of the plurality of spacers without extending over a gate structure of the plurality 

In example:
(i) Xie et al. (U.S. Patent Pub. No. 2014/0197468) teaches a semiconductor device, comprising: a plurality of gate structures disposed on a semiconductor fin; a plurality of spacers disposed on sides of the plurality of gate structures; a plurality of cap layers disposed on the plurality of gate structures and on the plurality of spacers; a plurality of source/drain regions disposed adjacent the plurality of gate structures; and a plurality of source/drain contacts disposed on the plurality of source/drain regions; wherein the plurality of source/drain contacts are disposed between the plurality of cap layers and the plurality of gate structures, but fails to specifically teach the stepped portion formed in the cap layers as claimed, wherein the stepped portions are formed such that they are positioned over the spacers and specifically do not extend over the gate structure.
(ii) Hung et al. (U.S. Patent Pub. No. 2014/0361352) teaches a semiconductor device, comprising: a plurality of gate structures disposed on a semiconductor fin; a plurality of spacers disposed on sides of the plurality of gate structures; a plurality of cap layers disposed on the plurality of gate structures; a plurality of cap layer spacers .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 29, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894